Through the Honorable District Attorney of the 90th Judicial District the State has filed a motion for rehearing from which it seems that counsel for the State is under the impression that we failed to consider that the case was submitted under the law of principals, and that appellant, his brother and father were acting together, and if the brother attempted to shoot the assaulted party his act should be considered as the act of appellant.
The trial court apparently eliminated the pistol from the case in so far as appellant was concerned as shown by the charge quoted in our original opinion. Appellant could not be guilty of assault with intent to murder unless he intended to kill, and the court pointedly instructed the jury to acquit appellant unless they found that the "boomer" or knife used by appellant was a deadly weapon. In view of the instruction mentioned we felt compelled to reverse the judgment in the absence of any evidence as to the deadly character of the two weapons — the "boomer" and knife — used by him. It still appears to us that our conclusions were sound.
The motion for rehearing is overruled. *Page 30